Opinion issued February 11, 2020




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-19-00479-CV
                             ———————————
                        NORA ELISA LOPEZ, Appellant
                                            V.
                           ROBERT AVILES, Appellee


                     On Appeal from the 311th District Court
                              Harris County, Texas
                        Trial Court Case No. 2013-50408


                           MEMORANDUM OPINION

      Appellant, Nora Elisa Lopez, has not paid or made arrangements to pay the

fee for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified

that this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).
      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                       2